UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52091 GEOVAX LABS, INC. (Exact name of Registrant as specified in its charter) Delaware 87-0455038 (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) 1900 Lake Park Drive Suite 380 Smyrna, Georgia (Address of principal executive offices) (Zip Code) (678) 384-7220 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See the definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes oNo x As of May 14, 2012, 17,930,610 shares of the Registrant’s common stock, $.001 par value, were issued and outstanding. GEOVAX LABS, INC. Index Page Part I – FINANCIAL INFORMATION Item 1 Condensed Consolidated Financial Statements: Condensed Consolidated Balance Sheets as of March 31, 2012 (unaudited) and December 31, 2011 1 Condensed Consolidated Statements of Operations for the three month periods ended March 31, 2012and 2011 and for the period from inception (June 27, 2001) to March 31, 2012 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for the three month periods ended March 31, 2012and 2011 and for the period from inception (June 27, 2001) to March 31, 2012 (unaudited) 3 Notes to Condensed Consolidated Financial Statements (unaudited) 4 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3 Quantitative and Qualitative Disclosures about Market Risk 12 Item 4 Controls and Procedures 12 Part II. – OTHER INFORMATION Item 1 Legal Proceedings 13 Item 1A Risk Factors 13 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3 Defaults Upon Senior Securities 13 Item 4 Mine Safety Disclosures 13 Item 5 Other Information 13 Item 6 Exhibits 14 SIGNATURES 15 Part 1 FINANCIAL INFORMATION Item 1Financial Statements GEOVAX LABS, INC. (A DEVELOPMENT-STAGE ENTERPRISE) CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Grant funds receivable Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation and amortization of $374,514 and $356,084 at March 31, 2012 and December 31, 2011, respectively Other assets: Licenses, net of accumulated amortization of $213,913 and $208,933 at March 31, 2012 and December 31, 2011, respectively Deposits and other assets Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Amounts payable to Emory University (a related party) 677,327 Total current liabilities Commitments (Note 4) Stockholders’ equity: Preferred stock, $0.01 par value, 10,000,000 shares authorized; Series A convertible preferred stock, $1,000 stated value; 2,200 and -0- shares issued and outstanding at March 31, 2012 and December 31, 2011, respectively - Common stock, $0.001 par value, 40,000,000 shares authorized; 16,850,610 and 16,442,611 shares issued and outstanding at March 31, 2012 and December 31, 2011, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 1 GEOVAX LABS, INC. (A DEVELOPMENT-STAGE ENTERPRISE) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) From Inception Three Months Ended (June 27, 2001) to March 31, March 31, Grant revenue $ $ $ Operating expenses: Research and development General and administrative Total operating expenses Loss from operations ) ) ) Other income (expense): Interest income Interest expense - - ) Total other income Net loss $ ) $ ) $ ) Basic and diluted: Loss per common share $ ) $ ) $ ) Weighted average shares outstanding See accompanying notes to condensed consolidated financial statements. 2 GEOVAX LABS, INC. (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) From Inception Three MonthsEnded March 31, (June 27, 2001) to March 31, 2012 Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cashused in operating activities: Depreciation and amortization Accretion of preferred stock redemption value - - Stock-based compensation expense Changes in assets and liabilities: Grant funds receivable ) ) ) Prepaid expenses and other current assets ) ) Deferred offering costs - ) - Deposits and other assets - - ) Accounts payable and accrued expenses ) Total adjustments ) Net cash used in operating activities ) ) ) Cash flows from investing activities: Purchase of property and equipment - - ) Proceeds from sale of property and equipment - - Net cash used in investing activities - - ) Cash flows from financing activities: Net proceeds from sale of common stock - Net proceeds from sale of preferred stock - Net cash provided by financing activities - Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period - Cash and cash equivalents at end of period $ $ $ Supplemental disclosure of cash flow information: Interest paid $
